DETAILED ACTION
In the response filed April 16, 2021, the Applicant amended claims 1, 18, 21, and 25.  Claims 1, 12, and 25, are further amended and claims 8, and 14-16 are canceled as a result of the Examiner’s Amendment included herein (as authorized by Martin Moynihan, registration number 40,338, on August 9, 2021).  Claims 1-3, 5, 7, and 9-25, are pending and currently under consideration for patentability. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to the rejection of amended claims 1-3, 5, 7, and 9-25, under 35 U.S.C. 103 have been considered, and are persuasive.  Although the cited art teaches a system for advertising selection, placement management, payment and delivery in a dynamic, real-time environment, the claims more narrowly define an approach where the system applies a learning algorithm to identify candidate advertisement spaces for small-scale tests and trains the learning algorithm with aggregated performance data of tested advertisement spaces.  Specifically, the amended claims require “applying at least one learning algorithm to analyze performance data to predict a performance of at least one online advertisement space not previously used for said online advertisement campaign, wherein said at least one online advertisement space not previously used for said online advertisement campaign shares at least one similarity pattern with at least one used online advertisement space, identifying candidate online advertisement spaces that are predicted to present high performance based on the analyzed performance data and adding at least one of said plurality of available online advertisement 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in correspondence with Martin Moynihan (registration number 40,338) on August 9, 2021.  The application has been amended as follows: 

1.	 (Currently Amended) A computerized method of reducing computation of a system configured for dynamically expanding an online advertisement campaign in real-time, comprising: 
using at least one processor of a campaign manager system for: 
receiving an advertisement policy for an online advertisement campaign for at least one offered item, said advertisement policy includes at least one policy setting; 
communicating, via at least one network, with a plurality of advertisement exchange services, to continuously explore and identify at least one new online advertisement space offered by a plurality of websites and/or mobile applications for presenting advertisement content to visitors; 
adding said at least one new online advertisement space to a pool of a plurality of available online advertisement spaces; and 
expanding automatically said online advertisement campaign through a plurality of iterations, wherein in each iteration at least one high performing candidate online advertisement space is identified by evaluating its performance during small- scale testing and added to a group of large-scale online advertisement spaces, each iteration comprising: 
applying at least one learning algorithm to analyze performance data to predict a performance of at least one online advertisement space not previously used for said online advertisement campaign, wherein said at least one online advertisement space not previously used for said online advertisement campaign shares at least one similarity pattern with at least one used online advertisement space,
identifying candidate online advertisement spaces that are predicted to present high performance based on the analyzed performance data and adding at least one of said plurality of available online advertisement spaces to a test group comprising a plurality of candidate online advertisement spaces selected for a small-scale test according to said at least one policy setting, 
communicating with at least one of said plurality of advertisement exchange services to bid, in real-time, for purchasing each of said plurality of candidate online advertisement spaces of said test group, 
posting at least one advertisement generated according to said at least one policy setting at said each candidate online advertisement space which is successfully purchased, 
calculating an aggregated performance score for said each candidate online advertisement space based on a performance measured for said at least one advertisement posted at said each candidate online advertisement space, wherein said aggregated performance score is calculated by analyzing a conversion count achieved by said at least one advertisement posted at said3 each candidate online advertisement space compared to a price of said each candidate online advertisement space, 
analyzing said aggregated performance score of said each candidate online advertisement space with respect to said at least one policy setting, 
training the said at least one learning algorithm applied for the small-scale test using said aggregated performance score of said each candidate online advertisement space with respect to said at least one policy setting;
identifying each candidate online advertisement space having said aggregated performance score satisfying at least one criterion predefined by said at least one policy setting and adding the identified each candidate online advertisement space to a large-scale group comprising a plurality of online advertisement spaces selected for large-scale use, and 
communicating with said plurality of advertisement exchange services to bid, in real-time, for purchasing at least one of said plurality of online advertisement spaces of said large-scale group.
2. (Original) The method of claim 1, wherein said online advertisement campaign comprises at least one advertisement form selected from a group consisting of: web advertisement and application advertisement.
3. (Original) The method of claim 1, wherein said at least one policy setting relates to at least one of: said advertiser, said at least one offered item and said online advertisement campaign.
4. (Canceled)
5. (Original) The method of claim 1, wherein said expansion is executed to optimize a performance of said online advertisement campaign while complying within at least one campaign constraint provided by said at least one policy setting.
6. (Canceled)
7. (Previously Presented) The method of claim 1, wherein said at least one new online advertisement space is identified based on a similarity analysis of said at least one new online advertisement space compared to said online advertisement campaign, said at least one new online advertisement space shares at least one similarity pattern with said online advertisement campaign.
8. (Canceled)  
9. (Previously Presented) The method of claim 1, wherein said at least one new online advertisement space is identified based on a traffic analysis of visitors exposed to at least one advertisement posted at said at least one new online advertisement spaces.

11. (Previously Presented) The method of claim 1, wherein said at least one new online advertisement space is selected randomly.
12. (Currently Amended) The method of claim 1, further comprising storing the  performance data comprising said aggregated performance score for each of said plurality of purchased online advertisement spaces.
13. (Original) The method of claim 12, wherein said plurality of available online advertisement spaces is clustered based on an analysis of said performance data.
14. (Canceled) 
15. (Canceled) 
16. (Canceled) 
17. (Original) The method of claim 1, further comprising associating at least one of said plurality of available online advertisement spaces with at least one activation rule, said activation rule defines at least one use characteristic for using said at least one available online advertisement space.
18. (Previously Presented) The method of claim 1, wherein a bid price for said small-scale testing is adjusted during said bidding for purchasing at least one of said plurality of candidate online advertisement spaces to reach a pre-defined minimum number of exposures of said at least one purchased online advertisement space in order to allow calculation of said aggregated performance score.
19. (Original) The method of claim 1, wherein a bid price for said large-scale use is adjusted during said bidding for purchasing at least one large-scale online advertisement spaces of said group to meet a performance goal of said online advertisement campaign.



21. (Previously Presented) The method of claim 1, wherein at least one replaced online advertisement space of said group is replaced with at least one of said plurality of candidate online advertisement spaces in case said aggregated performance score of said at least one candidate online advertisement space is better than said aggregated performance score of said at least one replaced online advertisement space.
22. (Previously Presented) The method of claim 1, wherein said at least one advertisement is created according to said at least one policy setting to fit said at least one purchased online advertisement space.
23. (Previously Presented) The method of claim 1, wherein said at least one advertisement incorporates at least one of a plurality of creative elements provided by said advertiser, said at least one creative element is selected according to at least one pattern of said at least one purchased online advertisement space to fit said at least one purchased online advertisement space.
24. (Previously Presented) The method of claim 23, further comprising said at least one advertisement is updated to replace said at least one creative element with a replacement creative element of said plurality of creative elements based on a performance analysis of said at least one advertisement with respect to said at least one creative element and said at least one purchased online advertisement space.
25. (Currently Amended) A system for dynamically expanding an online advertisement campaign in real-time requiring reduced computation, comprising: 
a program store for storing a code; 
at least one processor coupled to said program store, said at least one processor is adapted to execute said code, said code comprising: 


code instructions to communicate, via at least one network, with a plurality of advertisement exchange services, to explore and identify at least one new online advertisement space offered by a plurality of websites and/or mobile applications for presenting advertisement content to visitors; 
code instructions to add said at least one new online advertisement space to a pool of a plurality of available online advertisement spaces; and 
code instructions to expand automatically said online advertisement campaign through a plurality of iterations, wherein in each iteration at least one high performing candidate online advertisement space is identified by evaluating its performance during small-scale testing and added to a group of large-scale online advertisement spaces, each iteration comprising: 
applying at least one learning algorithm to analyze performance data to predict a performance of at least one online advertisement space not previously used for said online advertisement campaign, wherein said at least one online advertisement space not previously used for said online advertisement campaign shares at least one similarity pattern with at least one used online advertisement space,
identifying candidate online advertisement spaces that are predicted to present high performance based on the analyzed performance data and adding at least one of said plurality of available online advertisement spaces to a test group comprising a plurality of candidate online advertisement spaces selected for a small-scale test according to said at least one policy setting, 
communicating with at least one of said plurality of advertisement exchange services to bid, in real-time, for purchasing each of said plurality of candidate online advertisement spaces of said test group, 

calculating an aggregated performance score for said each candidate online advertisement space based on a performance measured for said at least one advertisement posted at said each candidate online advertisement space, wherein said aggregated performance score is calculated by analyzing a conversion count achieved by said at least one advertisement posted at said3 each candidate online advertisement space compared to a price of said each candidate online advertisement space, 
analyzing said aggregated performance score of said each candidate online advertisement space with respect to said at least one policy setting, 
training the said at least one learning algorithm applied for the small-scale test using said aggregated performance score of said each candidate online advertisement space with respect to said at least one policy setting;
identifying each candidate online advertisement space having said aggregated performance score satisfying at least one criterion predefined by said at least one policy setting and adding the identified each candidate online advertisement space to a large-scale group comprising a plurality of online advertisement spaces selected for large-scale use, and 
communicating with said plurality of advertisement exchange services to bid, in real-time, for purchasing at least one of said plurality of online advertisement spaces of said large-scale group.


Allowable Subject Matter
Claims 1-3, 5, 7, and 9-25, are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is: 
Ellis et al. (U.S. Pub. No. 2006/0212350 A1, September 6, 2006), hereinafter Ellis; 
Mashinsky (U.S. Pub. No. 2009/0106100 A1, April 23, 2009), hereinafter Mashinsky; 
Umeda (U.S. Pub. No. 2013/0080264 A1, March 28, 2013, hereinafter Umeda; 
Tavernier (US Pub. No. 2009/0216619 A1, August 27, 2009), hereinafter Tavernier;
Patwa et al. (US Pub. No. 2011/0288928 A1, November 24, 2011), hereinafter Patwa;
Deane, “Hybrid genetic algorithm and augmented neural network application for solving the online advertisement scheduling problem with contextual targeting” (published in Expert Systems with Applications on April 2012), hereinafter Deane.

Ellis discloses an automatically targeted network for text and graphical advertising based on cost-per-action bidded pricing, wherein actions comprise any of acquisitions, purchases, downloads, registrations, donations, clicks, and impressions.  Contextual, search and behavioral relevance features are integrated to optimize ad selection for advertisers, who enter action objectives, associated bids, and creatives or catalog assets.  The assets are automatically analyzed and stored, and ads are automatically constructed for catalog assets.
Mashinsky discloses a method and system for advertising selection, placement management, payment and delivery in a dynamic, real-time environment wherein the production, listing, procurement, payment, real time management, re-allocation and financial settlement of all types of digital advertising mediums, with optional automated delivery for advertisement and messaging for such ads is performed..
Umeda discloses a cost-per-second (CPS) based technology for Internet advertising.  In one embodiment, the systems and methods described improve efficiency and efficacy of Internet 
Tavernier discloses a method for determining fair market values of multimedia advertising spaces during a second time period, these multimedia advertising spaces having been bought during a first time period anterior to the second one by advertisers.
Patwa discloses a method for creating and managing competitive campaigns for advertisement spaces on a web page.  Competitive campaigns may take several forms, including boosting bids for advertisements to try and match the competitor's advertisement bids in an online auction, dynamically replacing the entity's advertisement being shown, or out-and-out refusing to show an advertisement whenever the competitor's advertisement is also shown.
Deane describes a model that assumes a hybrid pricing scheme focusing not only on the inherent space limitations of the LPVF model, but also implicitly attempting to maximize the probability of consumer action via the incorporation of advertisement targeting.  The inclusion of a performance-based measure such as cost-per-click within the hybrid pricing model is the motivation which drives a publisher’s desire to target advertisements. 
As per claim 1 (representative of claim 25), the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest “applying at least one learning algorithm to analyze performance data to predict a performance of at least one online advertisement space not previously used for said online advertisement campaign, wherein said at least one online advertisement space not previously used for said online advertisement .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621